Exhibit 10.3
FOURTH AMENDMENT TO LEASE
     This FOURTH AMENDMENT TO LEASE (this “Amendment”) is entered into as of
April 2, 2010 (the “Effective Date”) by and between JEPCO DEVELOPMENT COMPANY
LLC, an Oregon limited liability company, as successor-in-interest to Jepco
Development Company, a general partnership (“Lessor”), and LACROSSE FOOTWEAR,
INC., a Wisconsin corporation (“Lessee”).
RECITALS
     A. Lessor and Lessee are parties to that certain Lease, dated as of
March 14, 1994, as amended by a Lease Amendment and Option Exercise, dated as of
April 17, 1998, a Second Amendment to Lease, dated as of November 24, 2008, and
a Third Amendment to Lease, dated December 4, 2009 (the “Third Amendment”) (as
amended, the “Lease”), pursuant to which Lessor leases to Lessee, and Lessee
leases from Lessor, certain real property located at 12722 NE Airport Way in the
City of Portland, Oregon and more particularly described in the Lease (the
“Premises”).
     B. Pursuant to the Third Amendment, the Lease is currently set to expire on
July 31, 2010.
     C. Lessor and Lessee now desire to extend the First Extended Term of the
Lease to September 30, 2010 based on the terms and conditions set forth herein.
AGREEMENT
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Lessor and Lessee agree as
follows:
i) Lease Amendments.
     (1) Additional Two-Month Extension of First Extended Term. Section 2(a) of
the Lease is hereby amended to provide that the First Extended Term of the Lease
shall be extended for two additional months to September 30, 2010, at which time
the Lease shall terminate.
     (2) Rent For Additional Two-Month Extension Period. Lessee shall pay the
same base monthly rent that it is currently paying to Lessor during the two
month extension period (August 1, 2010 — September 30, 2010).
     (3) Vacating Premises Prior to September 30, 2010. Lessee shall have no
obligation to move out of the Premises prior to September 30, 2010, but if
Lessee voluntarily elects to vacate the Premises before September 30, 2010, then
Lessor shall have the right (upon receipt of notice from Lessee that it has
fully vacated the Premises) to terminate the Lease at any time thereafter and
take possession of the Premises, lessee will be responsible to pay lease
payments thru September 30, 2010 even if they vacate.
ii) Capitalized Terms.
     All capitalized terms used in this Amendment, which are not defined herein,
shall have the same meaning as in the Lease.
iii) Miscellaneous.
     Except as set forth herein, the Lease remains in full force and effect.
This Amendment may be executed in multiple counterparts, each of which shall be
deemed an original. Delivery of an executed signature page to this Amendment by
facsimile transmission shall be as effective as delivery of a manually signed
counterpart hereto.





--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Lessor and Lessee have executed this Fourth Amendment to
Lease as of the date first set forth above.

                      LESSEE   LESSOR
 
                    LACROSSE FOOTWEAR, INC.,
a Wisconsin corporation   JEPCO DEVELOPMENT COMPANY LLC,
an Oregon limited liability company
 
                    By:   /s/ David P. Carlson   By:   /s/ John H. Herman      
       
 
  Name:   David P. Carlson       Name:   John H. Herman
 
  Its:   Executive Vice President & CFO       Its:   Partner

